DETAILED ACTION
This is the first office action on the merits in this application. The claims of August 4, 2020, are under consideration. Claims 1-10 stand pending. 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 1 is objected to because of the following informalities:  at line 10, the claim refers to “said locking had” which should read “said locking head”.  Appropriate correction is required.
Claim Interpretation
The claims are written with many alternative limitations. As soon as any one of the alternatives is met, the rest of the alternatives need not be considered for the claim to be read upon. 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
As presently claimed, it is unclear if claim 1 is intended to require the tail end be positively received within the locking head, or if this was intended as an intended use statement. At line 11, the claim reads “which is inserted through said locking head”. Examiner believes this was intended to read “which is configured to be inserted through said locking head” and has interpreted the claim as such. If applicant intended the positive recitation of the insertion, Examiner is of the opinion that the same prior art is capable of reading thereon as in fig. 3F. Clarification is required. 
Claim 2 recites the limitation “suture type material”. It is unclear what makes a material a “suture type material”. Clarification is required. 
Claim 5 recites “a hole only for use with free suture and needle”. First – it is unclear what makes the hole for “only” use with a suture/needle. Second – it is unclear what makes a suture free. Clarification is required. 
Regarding claim 6, it is unclear what makes a needle a ‘pop off needle’.  Examiner is of the position that appropriate application of force will cause any two components to separate, and can be said to be ‘popping off’. Clarification is required. 
Regarding claim 7, the claim recites the non-ratcheting side of the strap being ‘textured’. However, claim 1, from which claim 7 depends, recites this portion being smooth. Examiner will consider a ‘smooth texture’ to read on claim 7 for examination purposes. However, some instances of claim 7 are considered to be broader than what claim 1 provides for in that other textures which are not smooth are now read upon. Clarification is required. 
Regarding claim 9, it is unclear in what way the strap body is being formed as a mesh-like pattern. Is this referring to the material? Some aspect of the structure? The 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3 and 5-10 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Koch et al. (US 2013/0261625 A1).
Regarding claim 1, Koch teaches a surgical device/implant for the circumferential fixation of fractures as at fig. 3A. The device is manufactured from inert non-resorbable materials (PEEK or PEKK [0038]), uncoated, and manufactured in various widths and lengths to accommodate varying anatomical diameters and structures [0038] [0041]). The device includes: 
(a) a central strap or body component 22 on which there are ratcheting teeth 42 on one side with a smooth reverse (side to the right in fig. 3B); and, 
(b) on one end of said central strap body, there is a locking head 26 with an insertion slot 74, within which there is a unidirectional pawl 78; and, 
(c) on the end opposite said locking head on said central strap body 22, there is tail end transition 30/34 which is configured to be 
Regarding claims 2 and 3, there is a suture type material [0048] at 30 attached for passing the device about the osseous structure being fixed. Examiner takes official notice of some sutures being formed as extruded monofilament structures. 
Regarding claim 5, as best understood, at [0050], attachment of 30 to 22 is disclosed being conducted with a knot, which makes clear that a hole is present. 
Regarding claim 6, as best understood, [0052] discloses removal of leader and needle 34. There is no reason the needle cannot be ‘popped off’ with sufficient application of force. 
Regarding claim 7, as best understood, a smooth surface is considered to have a smooth texture. 
Regarding claim 8, there is no reason that upon insertion of an appropriate tool (e.g. a very small flat headed prying device), the pawl 78 cannot be wedged open to permit releasable adjustment. 
Regarding claim 9, as best understood, examiner takes the position that the teeth 42 are in a ‘mesh-like pattern’. 
Regarding claim 10, an insertion device 110 is seen at fig. 4 which includes a handle 134 and a tubular directing end 160 (seen with device of claim 1 passing therethrough) capable of being used once. 
 Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having 

Claim 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Koch.
Regarding claim 4, Koch teaches the limitations of claim 1 and further teaches the tail end continuing into a tapered needle-like expansion 34 as part of a unibody (all formed as a single structure as in fig. 3A). 
The needle is not formed as part of the monofilament extrusion. 
Examiner takes the position that, as presently claimed, the only distinction between a needle as opposed to a filament formed in a needle-like shape is the material, thereof. It would have been obvious to one of ordinary skill in the art at the time of the invention to form the needle 34 of Koch of the same material as the monofilament. It is examiner’s position that the enlarged shape of 34 would have imparted additional rigidity to that portion of the device such that it was fully capable of its intended use as a guide around a bone portion. It has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to David Bates whose telephone number is (571)270-7034.  The examiner can normally be reached Monday through Friday, 10AM-6PM
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, please contact the examiner’s supervisor, Tom Sweet, at (571)272-4761.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DAVID W BATES/Primary Examiner, Art Unit 3799